EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Muzilla on 3/25/2021.

2) The claims have been amended as follows as agreed to via the interview cited above: 

Regarding claim 1, the phrase “wherein the robot controller is configured to determine performance limitations or ability limitations of the robotic system based on feedback information during the manufacture process” is amended to --wherein the robot controller is configured to learn performance limitations and ability limitations of the robotic system based on feedback information during the manufacture process --.

Regarding claim 1, the phrase “and a path planner component, separate from the robot controller,” is amended to -- and a path planner component, separate from the robot controller and being in a power source,--.
Furthermore, the phrase “wherein the robot controller is configured to determine performance limitations or ability limitations of the robotic system based on feedback information during the manufacture process” is amended to --wherein the robot controller is configured to learn performance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666